      CASE 0:19-cv-02749-NEB-LIB Document 32 Filed 05/06/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JOSEPH ROBERT GILLIAM,                             Case No. 19‐CV‐2749 (NEB/LIB)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 ROBIN ROACH, MICHAEL ENGEL,
 NICKOLAS EBERHEART, RYAN
 MANLEY, JESSE KENOW, AND TROY
 GRIFFITH,

                      Defendants.



       The Court has received the April 1, 2020 Report and Recommendation of United

States Magistrate Judge Leo I. Brisbois. (ECF No. 28.) No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

1. The Report and Recommendation (ECF No. 28) is ACCEPTED;

2. Robin Roach, Michael Engel, Nickolas Eberheart, and Ryan Manley’s Motion to

Dismiss (ECF No. 6) is GRANTED;

3. Jesse Kenow and Troy Griffith’s Motion to Dismiss (ECF No. 15) is GRANTED in part

and DENIED in part;
     CASE 0:19-cv-02749-NEB-LIB Document 32 Filed 05/06/20 Page 2 of 2



4. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

5. Plaintiff’s motion for a hearing (ECF No. 29) is DENIED AS MOOT.




Dated: May 6, 2020                           BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                         2
